internal_revenue_service number release date index number ------------------------------------------------------- -------------------------------------- ----------------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number ---------------------- refer reply to cc tege eb hw plr-130292-17 date date legend taxpayer -------------------------------------- trust ------------------------------------------------------------------------------ plan ------------------------------------------------------- date --------------------------- date -------------------------- date --------------------------- dollar_figurea ---------------- dollar_figureb ------------------ dollar_figurec ----------------- dollar_figured -------------- year ------- year ------- dear ----------------------- this responds to your letter dated date requesting a ruling regarding the tax consequences under sec_4976 sec_419 and sec_419a of the internal_revenue_code code of an amendment to trust the amendment would permit assets of plr-130292-17 trust currently a separate welfare_benefit_fund under a collective bargaining agreement as described in sec_419a of the code to be used to provide health benefits for active non-collectively bargained employees facts taxpayer sponsors trust which holds assets used to provide postretirement health benefits under plan to collectively bargained employees who retire from taxpayer plan also provides health benefits to taxpayer’s active collectively bargained and non- collectively bargained employees taxpayer represents that trust received a determination_letter dated date and effective date stating that it is a voluntary employees’ beneficiary association under sec_501 taxpayer contributed dollar_figurea to trust in year and deducted dollar_figurea on its tax_return for year taxpayer has made no further contributions since then trust holds dollar_figureb as of date dollar_figurea is more than dollar_figureb taxpayer represents that at all times since its establishment trust has been a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a and sec_1_419a-2t of the income_tax regulations regulations taxpayer further represents that it deducted contributions to trust in accordance with sec_419 and sec_419a including specifically sec_419a and that the amount of trust assets to be made available to active non-collectively bargained employees is less than the amount contributed to trust for which a deduction was taken taxpayer represents that current_assets in trust greatly exceed the postretirement health actuarial liability which as of date was dollar_figurec for current retired employees and dollar_figured for future expected retired employees taxpayer represents that trust has become overfunded primarily due to increased cost shifting to participants lower participation in plan coverage and changes in plan design in year taxpayer will amend trust to include as an additional class of participants active employees participating in plan who are not covered under a collective bargaining agreement taxpayer represents that neither taxpayer nor its subsidiaries have any current or future obligation to provide plan health benefits to active non- collectively bargained employees trust provides that no amendment may be made that would cause any part of the income or corpus of the trust fund to be used for or diverted to purposes other than for the exclusive benefit of the participants or their eligible beneficiaries taxpayer represents that all amounts in trust will at all times continue to be held for the exclusive benefit of the participants and beneficiaries of trust taxpayer represents that the amendment will permit all of trust assets to be used to provide health benefits under plan to retired collectively bargained employees and to plr-130292-17 active non-collectively bargained employees taxpayer represents that all trust assets will be available to both groups of plan participants until trust assets are exhausted taxpayer represents that its taxable_year is the calendar_year taxpayer further represents that it will include in gross_income under the tax_benefit_rule in year the value of assets held by trust taxpayer represents that it is not asserting that any portion of the assets is excludable under the exclusionary part of the tax_benefit_rule ruling requested taxpayer requests the following rulings the amendment of trust and the use of trust assets to provide health benefits to active non-collectively bargained employees for whom taxpayer and its subsidiaries have no current or future obligation to provide such benefits will not be treated as a disqualified_benefit under sec_4976 and will not in and of itself result in excise_tax under sec_4976 the amount of trust assets that are used to fund active non-collectively bargained employees health benefits under plan and included in taxpayer’s income in the tax_year in which the trust amendment is effective will be treated as a contribution to trust in that tax_year within the meaning of sec_419 and taxpayer will be permitted to take deductions with respect to such trust contributions used for active non-collectively bargained employees plan health benefits to the extent permitted by sec_419 and sec_419a the amendment of trust will not in and of itself affect the status of trust as a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a for periods prior to the adoption of the amendment law sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent that the amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 plr-130292-17 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is partially codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit rules is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer’s deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund’s after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the plr-130292-17 employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419a defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 sec_419a provides that the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount of the account exceeding the account limit sec_419a provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a and b administrative costs with respect to the claims sec_419a provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419a-2t q a-1 of the regulations provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collective bargaining agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_4976 of the code imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year plr-130292-17 sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer analysis and conclusions as explained above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite taxpayer took a deduction in year for its contributions to trust which taxpayer represents has been a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a and sec_1_419a-2t of the regulations the amendment will allow trust assets to be used to provide benefits for active non-collectively bargained employees and trust will no longer qualify as a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a of the code and sec_1_419a-2t of the regulations thus the amendment of trust will implicate the tax_benefit_rule because after the amendment the amounts attributable to the contributions will be available for a purpose which is fundamentally inconsistent with the premise of the deduction taken in year in accordance with sec_419a of the code taxpayer has therefore represented that it will include in gross_income under the tax_benefit_rule in year the value of assets held by trust furthermore taxpayer has represented that it is not asserting that any portion of the assets is excludable under the exclusionary part of the tax_benefit_rule the amendment of trust will not in and of itself affect the status of trust as a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a or sec_1_419a-2t of the regulations for periods prior to the amendment as explained above sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year a disqualified_benefit is defined in sec_4976 to include any portion of a welfare_benefit_fund reverting to the benefit of the employer based on the information submitted by taxpayer it does not appear that the amendment of trust or use of trust assets to provide health benefits for active non-collectively bargained employees will result in any portion of trust reverting to the benefit of taxpayer thus the amendment of trust and the use of trust assets to provide health benefits to active non-collectively bargained employees will not result in a disqualified_benefit within the meaning of sec_4976 and the transaction will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 plr-130292-17 furthermore the amount of trust assets that are included in taxpayer’s income in year will be treated as a contribution to trust in year within the meaning of sec_419 and taxpayer may take deductions with respect to such contributions for active non-collectively bargained employees plan health benefits to the extent permitted by sec_419 and sec_419a we assume without expressing an opinion for purposes of this ruling that trust may be amended as described and that the amendment can otherwise be effectuated and does not fail to meet the requirements of other applicable federal and state law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding the amount of any deductions under sec_419 and sec_419a we note however that taxpayer will not be considered to have contributed to trust any amount_involved in the amendment that exceeds the amount that taxpayer is taking into income under the tax_benefit_rule as described above accordingly the total amount deductible by taxpayer under sec_419 and sec_419a cannot exceed the amount taken into income under the tax_benefit_rule this ruling is directed only to the taxpayer requesting it specifically no opinion is expressed regarding the tax consequences of the described amendment to trust nor is any opinion expressed regarding the status under sec_501 of any trust sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities cc
